Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 1 of 20 PageID: 429




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 PHILIP GUARINO, INDIVIDUALLY
                                                          Civ. No. 20-5793
 AND AS REPRESENTATIVE OF A
 CLASS,
                                                               OPINION
                 PLAINTIFF,

 v.

 THE WESTERN UNION COMPANY,

                 DEFENDANT.



KEVIN MCNULTY, U.S.D.J.: 1
      Philip Guarino, an individual living in France, purchased money orders
in France from French agents or subsidiaries of The Western Union Company
(“WU”). He made the purchases in person at offices maintained by the French
subsidiaries inside French post offices. Mr. Guarino now claims that those
agents or subsidiaries made misrepresentations in connection with the sale of
the money orders. Primarily, he claims that the agents or subsidiaries did not
disclose that WU earns a profit on money order purchases by charging a less
favorable exchange rate than the one prevailing rate at the time of the
transaction. WU now moves to dismiss on grounds of failure to state a claim
and forum non conveniens.
      This French case is not properly brought in the District of New Jersey. I
thus GRANT the motion to dismiss on grounds of forum non conveniens.




      1      Citations to certain items in the record will be abbreviated as follows.:
“DE” = Docket entry number in this case.
Am. Compl. = Plaintiff’s Complaint (DE 1)



                                        1
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 2 of 20 PageID: 430




   I.       BACKGROUND
   A. Facts
        Philip Guarino has French and United States citizenship and has lived in
France since 1997. (See DE 25-10 ¶ 4 (Verified Petition in support of the return
of children filed by “Philippe” Guarino in the United States District Court for
the District of New Jersey, Civ. No. 07-0076 (stating that Mr. Guarino and his
family “moved to France” “in September 1997 and have lived together there
ever since”)); 2 see also Am. Compl. ¶ 4–5 & Ex. A (March 9, 2020 money order
receipt stating that Mr. Guarino lives in Mougins, France).) From 2008 to 2020,
Mr. Guarino sent a number of money orders from France to New Jersey and
Canada. (Am. Compl. ¶ 4–5.)
        To send money orders from France to New Jersey and Canada, Mr.
Guarino would go in person to WU agencies which operated out of post offices
in France. (Id. ¶ 30.) There, he would review and sign a “Recepisse D’Emission,”
(in English, a “transfer receipt”). (Id. ¶ 5 & Ex. A). One such transfer receipt is
attached to the complaint. The transfer receipt, as one would expect, is in the
French language. On its front page, the transfer receipt prominently sets out
the foreign exchange rate of Euros to Canadian dollars, which applies to the
money order (1 EUR = 1.355741 CAD”). (Id. ¶ 7; Ex A.). It also discloses a
transfer fee which is charged to the purchaser. (Id.)
        Just above the signature line on the front page, in small font, the
document states “[j]e reconnais avoir pris connaissance et accepté les
conditions générales de service Western Union figurant au recto et verso de ce
document,” which translates to “I acknowledge having read and accept the



        2“In resolving a 12(b)(6) motion to dismiss, a court may look beyond the
complaint to matters of public record, including court files and records, and
documents referenced in the complaint or essential to a plaintiff’s claim which are
attached to a defendant’s motion.” Triola v. Afscme N.J. Council 63, 2020 WL 7334314
at *2 (D.N.J. Dec. 11, 2020). Mr. Guarino’s submission in the District of New Jersey in
which he stated that he moved to France in 1997 and has lived there ever since is a
public record, namely a “court file,” on which I rely upon in evaluating this motion to
dismiss.

                                        2
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 3 of 20 PageID: 431




general conditions of service of Western Union appearing on the front and back
of this document.” (Id. Ex. A; DE 25-4.) Mr. Guarino neglected to attach the
back of the transfer receipt to his complaint, but WU has provided it as an
attachment to its motion to dismiss. 3 (DE 25-3.) On the back, again in small
font, the transfer receipt states, “Western Union calcule son taux de change sur
la base des taux interbancaires disponibles sur le marché, augmenté d’une
marge,” which translates to “Western Union calculates its exchange rate on the
basis of interbank rates available in the market, increased by a margin.” (Am.
Compl. Ex. A; DE 25-4 (with certified translation)) It further states, “Western
Union et ses agents peuvent également réaliser des revenus sur les taux de
change,” which translates to “Western Union and its agents may also earn
income on exchange rates.” (Am. Compl. Ex. A; DE 25-4) 4
      It is unclear whether Mr. Guarino saw the back of the receipt before he
made his purchase. He alleges in his complaint that the back of the receipt “is
not even detached from other forms and given to the consumer independently
of the other forms until after the form is signed and the transaction is
completed . . . . The failure of WU to provide a copy of the signed form contract
to consumers until after the transaction is completed violates the New Jersey
Consumer Fraud Act . . . .” (Am. Compl. ¶ 8.) As WU points out, his claim can
be interpreted to mean either that he was provided this page before the
transaction and is simply complaining that it was not detached, or that he is
claiming he never received the form until the transaction was completed. (DE
25 at 28–29.)
   B. Procedural History
      Mr. Guarino filed his complaint in the Superior Court of Morris County,
New Jersey, and WU removed the case to this court on May 12, 2020. (DE 1.)


      3  Again, I consider this document because it is relied upon in the complaint.
Triola, 2020 WL 7334314 at *2.
      4 Mr. Guarino, in addition to citing the small font, twice protests that the
disclosures on the form “are in a foreign language!” (i.e., French). (Am. Compl. ¶ 8
(punctuation in original)).

                                         3
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 4 of 20 PageID: 432




WU moved to dismiss. (DE 9.) In response, Mr. Guarino filed the Amended
Complaint. (DE 23.) WU moved to dismiss again. (DE 25.) Mr. Guarino’s
complaint purports to bring claims on his own behalf and on behalf of all
similarly situated individuals who purchased money orders from a WU agency
in France. (Am. Compl. ¶ 21.)
         Mr. Guarino brings a variety of claims connected both to representations
made to him when he purchased the money orders in person and statements
made on WU’s website. Specifically, he claims that WU should have disclosed
(1) that it adds a margin to the exchange rate when transferring money; (2) the
amount of said margin; (3) that it is more expensive to pay for money orders
using a debit card than paying with cash; (4) that the margin charged is greater
when smaller sums of money are spent; (5) that cash sent through WU might
not be immediately available to recipients; and (6) that WU’s online platform for
money transfers offers a lower margin than the in-person stores. (Id. ¶¶ 50–55.)
He further claims that WU falsely represented (1) that the transfer fee was the
only fee it charges; (2) that the foreign exchange rate set out on the transfer
receipt was utilized, rather than the exchange rate plus a margin; (3) that the
rate “may” differ when a money transfer is purchased in person as opposed to
online, when it fact it “always” is different; and (4) that the money transferred
is available in “minutes.” (Id. ¶¶ 62–65.)
         He brings these claims under New Jersey law as intentional and
negligent fraud, under the New Jersey Consumer Fraud Act, and as breaches
of the covenant of good faith and fair dealing, as well as under provisions of
French law concerning misrepresentations and the covenant of good faith. (See
generally Am. Compl.)

   II.      STANDARD OF REVIEW
   A. Rule 12(b)(6)
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and


                                        4
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 5 of 20 PageID: 433




conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
       That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
is not akin to a ‘probability requirement’ . . . it asks for more than a sheer
possibility.” Id.
       Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
       When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiff’s claims are based on the document[.]” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); see In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125,
133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).


                                        5
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 6 of 20 PageID: 434




In that regard, courts may consider matters of public record and exhibits
attached to the complaint. Schmidt, 770 F.3d at 249 (“To decide a motion to
dismiss, courts generally consider only the allegations contained in the
complaint, exhibits attached to the complaint and matters of public record”);
Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282, 292 (D.N.J. 2009) (court
may consider documents referenced in complaint that are essential to plaintiff’s
claim).
      Reliance on these types of documents does not convert a motion to
dismiss into a motion for summary judgment. “When a complaint relies on a
document . . . the plaintiff obviously is on notice of the contents the document,
and the need for a chance to refute evidence is greatly diminished.” Pension
Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196-97 (3d
Cir. 1993).

   III.   DISCUSSION
      Western Union moves to dismiss under Rule 12(b)(6), citing the doctrine
of forum non conveniens and failure to state a claim. I am convinced by WU’s
arguments regarding forum non conveniens and therefore dismiss on that basis,
without reaching the merits.
      “A federal district court has discretion to dismiss a case on the ground of
forum non conveniens ‘when an alternative forum has jurisdiction to hear [the]
case, and . . . trial in the chosen forum would establish . . . oppressiveness and
vexation to a defendants . . . out of all proportion to plaintiff’s convenience, or .
. . the chosen forum [is] inappropriate because of considerations affecting the
court’s own administrative and legal problems.” Sinochem Int’l Co. Ltd. v.
Malaysia Int’l Shipping Corp., 549 U.S. 422, 429 (2007). The doctrine requires a
decision “whether a case ‘should be adjudicated elsewhere.’” Meridian
Consulting I Corp., Inc. v. Eurotec Can. Ltd., 2021 WL 689132 at *9 (D.N.J. Feb.
22, 2021) (quoting Sinochem, 549 U.S. at 432).
      A district court employs a four-factor test to determine whether to
dismiss on grounds of forum non conveniens. Id. The factors are:


                                       6
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 7 of 20 PageID: 435




      (1) The amount of deference to be afforded to a plaintiff’s choice of
         forum;
      (2) The availability of an adequate alternative forum where
         defendants are amenable to process and plaintiffs’ claims are
         cognizable;
      (3) Relevant private interest factors affecting the convenience of the
         litigants; and
      (4) Relevant public interest factors affecting the convenience of the
         forum.
Id. at 14 (citing Collins v. Mary Kay, Inc., 874 F.3d 176, 186 (3d Cir. 2017). I
turn to those factors now.
      A. Deference Afforded to Mr. Guarino’s Choice of Forum
      While it is true that, under the doctrine of forum non conveniens, “a
plaintiff’s choice of forum should rarely be disturbed,” Id. (quoting Kisano
Trade & Invest Ltd. v. Lemster, 737 F.3d 869, 873 (3d Cir. 2013)), different
classes of plaintiffs receive different levels of deference in the forum non
conveniens analysis. “[W]hen a domestic plaintiff sues in his or her home state,
that choice receives great deference, and will not be displaced unless the
remaining factors ‘clearly favor[] an alternative forum.” Id. at 34 (quoting
Kisano, 737 F.3d at 875). When, however, “the plaintiff’s choice is not its home
forum . . . the presumption in the plaintiff’s favor ‘applies with less force,’ for
the assumption that the chosen forum is appropriate is in such cases ‘less
reasonable.’” Sinochem, 549 U.S. at 430.
      Thus, “[w]hen the plaintiff is foreign . . . [his] choice deserve less
deference.” Windt v. Qwest Communs. Int’l, Inc., 529 F.3d 183, 190 (3d Cir.
2008). “[T]he reason for giving a foreign plaintiff’s choice less deference is not
xenophobia, but merely a reluctance to assume that the choice is a convenient
one.” Lony v. E.I. Dupont de Nemours & Co., 886 F.3d 628, 634 (3d Cir. 1989).
The United States, after all, has powerful discovery and class action procedures
which are often more favorable than the procedures available to foreign


                                       7
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 8 of 20 PageID: 436




plaintiffs. Courts are thus “wary” when a plaintiff is a foreigner who chose the
United States court system because of “the potential for foreign plaintiffs to
seek jurisdiction in the United States because the law may be more favorable to
their claims.” Kisano, 737 F.3d at 873–74.
        Nevertheless, my inquiry does not end at determining whether Mr.
Guarino is a foreign plaintiff. “The central purpose of any forum non conveniens
inquiry is to ensure that the trial is convenient.” Windt, 529 F.3d at 190
(quoting Piper, 454 U.S. at 256). “Foreign plaintiffs,” therefore, “may bolster the
amount of deference due their choice by making a strong showing of
convenience,” so a “district court must assess . . . whether the considerable
evidence of convenience has . . . overcome any reason to refrain from extending
full deference to the foreign plaintiff’s choice.” Id. (quoting Lony, 886 F.3d at
634).
        Because the touchstone for the forum non conveniens inquiry is
convenience, a plaintiff may be “foreign” for the purposes of the analysis even
though he maintains United States citizenship. Courts do not “assign
‘talismanic significance to the citizenship or residence of the parties,’” but
rather ask whether it is “reasonable to assume the choice of forum is based on
convenience.” Kisano, 737 F.3d at 875 (quoting Pollux Holding, Ltd. v. Chase
Manhattan Bank, 329 F.3d 64, 73 (2d Cir. 2003)). Thus, “the selection of a U.S.
forum by a U.S. citizen living abroad [is] entitled to less deference than the
choice of the same forum by a citizen residing in the forum because with
respect to the expatriate U.S. citizen ‘it would be less reasonable to assume the
choice of forum is based on convenience.’” Pollux, 329 F.3d at 73 (quoting
Iragorri v. United Techs. Corp., 274 F.3d 65, 73 n.5 (2d Cir. 2001)).
Nevertheless, as discussed above, “the greater the plaintiff’s or the lawsuit’s
bona fide connection to the United States and to the forum of choice and the
more it appears that considerations of convenience favor the conduct of the
lawsuit in the United States, the more difficult it will be for the defendant to




                                       8
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 9 of 20 PageID: 437




gain dismissal for forum non conveniens.” Kisano, 737 F.3d at 876 (quoting
Iragorri, 274 F.3d at 72).
      Thus, in Church v. Glencore PLC, the court considered a suit in this
district by plaintiffs who claimed to be “located in the United States” against a
company which was incorporated in the United Kingdom and headquartered in
Switzerland, as well as numerous individual defendants who were foreign
citizens. 2020 WL 4382280 at *2–3 (D.N.J. July 31, 2020). The court noted that
(1) though the plaintiffs indicated they were located in the United States, they
asserted no connection with New Jersey; (2) none of the defendants had any
connection to New Jersey; and (3) the alleged conduct giving rise to the
plaintiff’s claims occurred in the Democratic Republic of Congo, Venezuela, and
Nigeria. Id. at 3–4. The court thus concluded that the plaintiff’s choice of forum
would be afforded lesser deference. Id.
      Similarly, in Windt, the Third Circuit considered a suit by Dutch trustees
suing on behalf of an insolvent Dutch corporation against a number of
defendants who were alleged to have committed fraud. 529 F.3d at 187. The
defendants were a Delaware corporation with a principal place of business in
Colorado, two New Jersey residents, and a Colorado resident. Id. The Third
Circuit concluded that the district court properly assigned a low degree of
deference to the plaintiff’s choice of forum, reasoning that there was no
indication that any of the alleged misconduct occurred in New Jersey, there did
not appear to be any evidence located in New Jersey, the plaintiffs had no
connection to New Jersey outside of the lawsuit, and none of the defendants
bore any connection to New Jersey that had a relationship to the events at
issue in the suit. Id. at 191. The court noted that while the suit had a
connection with the United States generally, it was more interested in
discerning any connection to New Jersey, noting that “the relationship between
the local federal district court and the case” must be considered because
“considerations of local inconvenience may be so strong as to [] dwarf
considerations of national convenience.” Id. at 191.


                                      9
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 10 of 20 PageID: 438




      As mentioned above, Mr. Guarino is a citizen of both France and the
United States, but he lives in France. 5 There is little reason to believe that
litigating this case in New Jersey, as opposed to France, would represent a
significant convenience. Furthermore, New Jersey bears no meaningful
connection to this lawsuit; though some of the money orders Mr. Guarino
purchased were sent to New Jersey, all of the operative conduct relevant to his
misrepresentation claims occurred in France. (Of course, he was in France
when he sent any money orders to New Jersey, and the particular money order
attached to the Complaint was destined for Canada.) Similarly, Western Union
has no meaningful relationship with New Jersey; it is a Delaware company with
a principal place of business in Colorado. (DE 25 at 1) While it is alleged that
Western Union “generally does business within the entire State of New Jersey”
(Am. Compl. ¶ 2), it did not engage in any of the allegedly actionable conduct in
this State, and does not appear to have made any relevant business decisions
or maintained any files which might serve as evidence in this state.
      Mr. Guarino counters with a number of contentions, including that:
      (1) WU is a United States company;

      (2) WU does not do business in France;

      (3) Mr. Guarino is a United States citizen;

      (4) He is an attorney licensed in New Jersey who practices and
      conducts business exclusively in New Jersey;

      (5) the wire transfers at issue were almost all sent to New Jersey;



      5  Mr. Guarino asserts that he is “present in the United States where he
conducts business.” (DE 27 at 8.) This sentence is ambiguous as to whether he deems
himself present in the United States because of the business he claims to operate
here, or whether he means that he actually is physically present in this country and
operates a business here. Mr. Guarino never, however, directly contradicts WU’s
assertion, supported by Mr. Guarino’s own statements in previous court filings and
his own complaint, that he has lived in France since 1997. (Am. Compl. Ex. A.) It is
further confirmed by the fact that Mr. Guarino has continued to purchase money
orders in France over the past few years, including in 2018, 2019, and 2020,
indicating that he is currently living in that country. (Am. Compl. ¶¶ 4–5.)

                                       10
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 11 of 20 PageID: 439




      (6) the wire transfers were paid for with a credit card issued by a
      United States financial institution;

      (7) WU generated revenue in the United States as a result of the
      wire transfers;

      (8) the wire transfers created obligations to fulfill customer
      contracts that WU performed in the United States;

      (9) WU controls the wire transfer service and was the principal in
      the transactions;

      (10) WU sets transaction prices from the United States.

(DE 27 at 4–5.)
      These contentions are unpersuasive. Mr. Guarino’s first contention has
already been discussed; though WU is a United States company, it has little
relationship to New Jersey. His second is belied by his own complaint, which
alleges that WU is liable because its agents act on its behalf in France. His
third contention provides little support for affording his choice of forum
deference, because the mere possession of (dual) U.S. citizenship does not
correspond to the relevant convenience factors. The fifth contention, that the
wire transfers were sent to New Jersey, sets forth no more than a tangential
connection to this state; as noted above, the allegedly conduct for which Mr.
Guarino sues all took place in France, where the money orders were
purchased. The issues in this case do not relate to the destination of the
transfers, or even whether they were faithfully sent at all. This same reasoning
applies to contentions seven through ten, which at any rate do not set forth
any connection to New Jersey in particular. 6 The sixth contention is simply
irrelevant.



       6 As the Windt court explained, though I consider connections between the suit

and the United States as a whole, I am more concerned with connections to New
Jersey in particular. Relatedly, a forum non conveniens does not rule out other
districts in the United States as proper forums. 529 F.3d at 192 (granting forum non
conveniens “does not necessarily mean that this action may not be maintainable in
another federal district”).

                                       11
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 12 of 20 PageID: 440




      That leaves Mr. Guarino’s fourth contention, which is that he is admitted
to the New Jersey bar and practices law here. Those allegations, however, do
not make a “strong showing” that this state is a more convenient forum for
these claims. Windt, 529 F.3d at 190. First, the only reference in the amended
complaint to his practice of law in New Jersey is in the first paragraph, where
he states that he is an attorney at law in this state and is the sole principal of a
firm located in Madison, New Jersey. (Am. Compl. ¶ 1.) The only source for Mr.
Guarino’s contention that he actually practices in this state is a certification
attached to his opposition. (DE 27 at 4; DE 28)
      Even if I did consider the claims made in Mr. Guarino’s certification, I
still would not find he has made a “strong showing” of convenience. He has
provided no elaboration as to the extent of his legal practice here. Given that he
lives in France and has done so for approximately 24 years, the bare assertion
that he practices law in New Jersey is suspiciously imprecise; perhaps he
simply maintains a license in this state, or perhaps he takes on a client every
few years. It is possible, I suppose, that he maintains a regular, active practice
here from across the Atlantic. It is simply impossible to tell. 7
      Nevertheless, the mere fact that Mr. Guarino practices law in this state
or that he may maintain a law office in this state require that I give deference
to his decision to bring his suit in light of the fact that no “activity related to
the instant dispute” “occurred in New Jersey.” Chigurupati v. Daiichi Sankyo
Co., Ltd., 2011 WL 3443955 at *5 (D.N.J. Aug. 8, 2011) (plaintiffs not entitled
to deference despite the fact that they were United States citizens and owned a
residence in New Jersey because they did not currently live there and the
lawsuit had nothing to do with this state.) The allegations, in short, have


      7 Defendants attach a number of pieces of evidence to their certification in
support of their motion to dismiss. For instance, the defendants note that the office
address listed on Mr. Guarino’s filing, 300 Main Street, Madison, NJ is actually the
“address” of a virtual office service. (DE 25-9.) A Google Maps street view picture
shows a strip mall with a variety of retail stores and no law firm offices. (DE 25-8.) For
the reasons stated above, however, it matters little, and I do not rely on this evidence
or consider whether judicial notice is appropriate.

                                         12
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 13 of 20 PageID: 441




nothing to do with Mr. Guarino’s local legal practice, whatever it may consist
of.
      Mr. Guarino’s own submissions disclose that he has not, in fact, brought
this case in this district for reasons of convenience, but rather because he
wishes to take advantage of American law that is “more favorable to [his]
claims.” Kisano, 737 F.3d at 873–74. He notes in his opposition that he opted
to bring this claim in the United States rather than France “because the French
legal system does not recognize or permit class action suits.” (DE 27 at 6). A
forum non conveniens dismissal is appropriate in precisely this sort of case: one
which has little or nothing to do with New Jersey or the United States, filed in
federal court simply to take advantage of the general discovery and class
procedures afforded litigants in our system. Lfoundry Rousset SAS v. AMTEL
Corp., 2015 WL 4461617 at *4 (S.D.N.Y. July 21, 2015) (dismissing pursuant
to forum non conveniens because the case presented “significant evidence of
Plaintiffs’ forum shopping” such as that the plaintiffs “admit[ed] that they
brought suit in the United States to take advantage of the RICO statute and its
treble damages provision, as well as the class action device”).
      Thus, I conclude that Mr. Guarino’s choice of a New Jersey forum is
entitled to limited deference.
      B. Adequate Alternative Forum
      An alternative forum is adequate if (1) all defendants are amenable to
process there, and (2) the claims are cognizable there. Piper Aircraft Co. v.
Reyno, 454 U.S. 235, 254 (1981); Wilmot v. Marriot Hurghada Mgmt, Inc., 712
Fed. Appx. 200, 203 (3d Cir. 2017). The second requirement is satisfied if the
alternative forum “permit[s] litigation of the subject matter of the dispute” and
“provide[s] a remedy” that is not “so ‘clearly inadequate or unsatisfactory that it
is no remedy at all.’” Solari v. Goodyear Tire and Rubber Co., 654 Fed. Appx.
763, 766 (6th Cir. 2016); see also Glencore PLC, 2020 WL 4382270 at *4
(Switzerland adequate forum where it “permit[s] litigation on the subject matter
of the dispute and offer[s] remedies for the wrong plaintiff allege[d]”) (quoting In


                                       13
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 14 of 20 PageID: 442




re Optimal U.S. Litig., 837 F. Supp. 2d 244, 2552, 256–57 (S.D.N.Y. 2011)). WU
has consented to suit in France and both parties agree that plaintiff’s claims
can be brought under French law, so this requirement is easily met. See
Glencore PLC, 2020 WL 4382280 at *4 (defendant amenable to process where it
has consented to jurisdiction before foreign court). Indeed, federal courts have
consistently held that France is an adequate alternative forum for the type of
tort claims Mr. Guarino brings here. See, e.g., Eurofins Pharma U.S. Holdings v.
BioAlliance Pharma SA, 623 F.3d 147, 161 (3d Cir. 2010); Solari, 654 Fed.
Appx. at 767 (France is an adequate forum for claims brought initially as class
actions).
      Mr. Guarino argues that his claims are not cognizable in France for two
reasons: (1) France does not recognize class action suits and (2) he will likely
lose if the claim is brought in France because the allegations in his complaint
do not make out a claim under French law. (DE 27 at 6–7.) Both of these
arguments fail.
      1. The Absence of a French Class Action Mechanism Does Not
            Render France an Inadequate Forum
      Mr. Guarino asserts that France does not provide a mechanism for
plaintiffs to bring class action claims. Assuming that this is true, 8 I do not find
it shows that France is not an adequate forum. The vast majority of courts
which have considered the question have determined that the absence of a
class procedure in a foreign jurisdiction does not render that jurisdiction an
inadequate forum. See Solari, 654 Fed. Appx. at 767 (“the absence of class
actions does not render an otherwise adequate forum inadequate”); Aguinda v.
Texaco, Inc., 303 F.3d 470, 478 (2d Cir. 2002) (“the fact that a foreign forum


      8 WU does not contest this claim, though it appears that France has recently
adopted new laws permitting consumer class actions. See French Class Actions at a
Glance and Their Prospects for Development, Jones Day, (June 2019)
https://www.jonesday.com/en/insights/2019/06/french-class-actions;
Class/Collective Actions in France: Overview, Thomson Reuters Practical Law,
https://uk.practicallaw.thomsonreuters.com/1-618-
0240?transitionType=Default&contextData=(sc.Default)&firstPage=true.

                                       14
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 15 of 20 PageID: 443




‘does not recognize class actions . . . is not so burdensome as to deprive the
plaintiffs of an effective alternative forum’”); In re Alcon Shareholder Litig., 719
F. Supp. 2d 263, 273 (S.D.N.Y. 2010) (“It is well-established that ‘the
unavailability of beneficial litigation procedures similar to those available in the
federal district courts does not render an alternative forum inadequate’ . . . .
[and] the availability of contingency fees, class actions, or federal-style
discovery is not dispositive of the adequacy of an alternative forum.”) (quoting
Blanco v. Banco Indus. de Venezuela, 997 F.2d 974, 982 (2d Cir. 1993); In re
Banco Santander Sec.-Optimal Litig., 732 F. Supp. 2d 1305, 1335 (S.D. Fla.
2010); Deirmenjian v. Deutsche Bank, A.G., 2006 WL 4749756 (C.D. Cal. Sept.
11, 2006); In re Vioxx Prods. Liab. Litig., 448 F. Supp. 2d 741, 746 (E.D. La.
2006) (France is an adequate forum despite lacking Rule 23 class action
mechanism).
      Some older decisions have found that the absence of a class procedure in
a foreign jurisdiction is a consideration which favors denying a forum non
conveniens dismissal. See Derensis v. Coopers & Lybrand Chtd. Accountants,
930 F. Supp. 1003, 1007–09 (D.N.J. 1996) (Canadian forum insufficient
because Canada lacks class action procedure); In re Lernout & Hauspie Sec.
Litig., 208 F. Supp. 2d 74, 91–92 (D. Mass. 2002)). Such decisions are hard to
square with the Supreme Court’s direction in Piper that the forum non
conveniens is only inappropriate where “the remedy provided by the alternative
forum is so clearly inadequate or unsatisfactory that it is no remedy at all.” 454
U.S. at 254. The Piper Court made clear that “an unfavorable change in law”
cannot be a reason to deny forum non conveniens or else courts would be able
to reject few foreign claims and “[t]he American courts, which are already
extremely attractive to foreign plaintiffs, would become even more attractive,”
risking a “flow of litigation in the United States” and “further congest[ing]
already crowded courts.” Id. at 252. Piper also warned against requiring district
courts to engage in the “complex exercise[ of] comparative law,” noting that if
courts were obligated to determine “what law would apply if the case were tried


                                       15
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 16 of 20 PageID: 444




in the chosen forum, and what law would apply if the case were tried in the
alternative forum,” and then “compare the rights, remedies, and procedures
available under the law that would be applied in each forum,” dismissal
pursuant to forum non conveniens would become an inappropriately
burdensome process, id. at 251—and a self-defeating one.
      Denying a forum non conveniens motion because France lacks a class
action mechanism would implicate all of the concerns raised in Piper. Most
countries do not have as extensive a class action procedure as the United
States does. If forum non conveniens were inappropriate on that ground, it
could virtually never be granted in a case asserting putative class claims.
Furthermore, determining precisely what rights Mr. Guarino would lose by
being required to bring his claim in France is not an easy task: it is not clear
precisely what France’s class procedures are, to what extent they diverge from
Fed. R. Civ. P. 23, and to what extent the absence of a class procedure in ta
particular country might be ameliorated by other devices, such as a collective
action. See Vioxx, 448 F. Supp. 2d at 746 (noting that France recognizes
collective action claims).
      Here, the parties do not dispute that France could provide a remedy for
Mr. Guarino’s claims, even if it might not permit him to aggregate similarly
situated plaintiffs into a class in the same manner that he could in the United
States. France is an adequate forum.
      2. Failure to State a Claim Under French Law Does Not Render
         France an Inadequate Forum
      Mr. Guarino also asserts that because he may have failed to state a claim
under French law, he lacks an adequate forum in France. (DE 27 at 6–7.) This
argument fails; what is guaranteed is not victory, but an adequate forum. I
need only find that a foreign court “permits litigation of the subject matter of
the dispute” and thus is “presently capable of hearing the merits of the
plaintiff’s claim.” Alcon, 719 F. Supp. 2d at 273. As noted above, under Piper,
454 U.S. at 254, it is not relevant that the applicable law in France might be


                                      16
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 17 of 20 PageID: 445




less favorable; the question is whether France would hear the claim and, if it is
meritorious, whether France would grant a remedy. Mr. Guarino does not
dispute that France permits claims based on misrepresentations, non-
disclosure, consumer fraud, and breach of the covenant of good faith and fair
dealing, so a French court can hear his claims, even if it might ultimately reject
them. 9
      C. Private Interest Factors
      The so-called “private interest factors” which a court must consider
include:
      [1] Ease of access to sources of proof; [2] ability to compel witness
      attendance if necessary; [3] means to view relevant premises and
      objects; and [4] any other potential obstacle impeding an otherwise
      easy, cost-effective, and expeditious trial.
Kisano, 737 F.3d at 873.
      I find that these factors weigh in favor of dismissal. As for the ability to
view the premises, it may be necessary to view the French post offices where
Mr. Guarino purchased the money orders, since a substantial basis for Mr.
Guarino’s claim that the French agencies are WU agents is that they display a
WU logo at their store. (See Am. Compl. ¶ 35.)
      As for the ability to compel witnesses, any French witnesses would be
located outside of this Court’s 100-mile subpoena power under Federal Rule of
Civil Procedure 45(c)(1). It will likely be necessary to call French witnesses at
trial, since the parties dispute whether Mr. Guarino was handed the back of
the receipt, which disclosed that WU charges a margin on its money orders,
before or after he purchased the money order, and that issue may require
testimony from the tellers at the WU agency. (Am. Compl. ¶ 8; DE 25 at 28–29.)




      9In any event, though I do not reach the question, it is far from obvious that
Mr. Guarino’s claims would survive a motion to dismiss for failure to state a claim
under United States law either.

                                        17
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 18 of 20 PageID: 446




It is not clear whether WU would have any authority to require employees at its
overseas agencies to appear at a New Jersey trial. (DE 25 at 15–16.)
       It is possible there would be witnesses in the United States, since the
question of whether the transfer receipt was intentionally fraudulent may
depend on the intent of whoever drafted the transfer receipt, and it is not clear
who that is. (See DE 25 at 15 (denying every preparing or drafting money
transfer receipts or disclosures).) French courts would not struggle to compel
the attendance of WU employees in the United States, however, because WU
has consented to French jurisdiction and has the authority to compel their
attendance. (DE 25 at 10.)
       Sources of proof almost certainly exist in France, and may exist in the
United States. Of course, in the age of electronic discovery the physical location
of physical documents is of little significance. Meridian, 2021 WL 689132 at
*15.
       Finally, the language barrier may pose obstacles to an easy, cost-effective
trial in New Jersey. The key testimony and documents in this case are likely to
be in the French language. If trial is held in New Jersey, documents will need to
be translated, and any witness who appears at trial may need a translator.
       “Under the private interest factors, dismissal is generally favored when a
majority of the evidence and witnesses are located in a foreign forum and the
alleged misconduct is centered there.” Glencore, 2020 WL 4382280 at *5. That
is the case here. Though the private factors are not overwhelmingly in Western
Union’s favor, they do weigh in favor of dismissal.
       D. Public Interest Factors
       The so-called “public interest factors” include the following:
       (1) the comparative administrative difficulties, (2) the law to be applied in
       the case, and (3) the forums’ relative interests in trying the case.
Meridian, 2021 WL 689132 at *16 (citing Kisano, 737 F.3d at 873).
       These factors weigh substantially in favor of dismissal. New Jersey has
little or no interest in trying this case. The parties’ dispute concerns whether
disclosure made in France by a French agency to a French citizen were
                                       18
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 19 of 20 PageID: 447




misleading or insufficient. 10 All of the “core operative facts” of the case thus
occurred in France. See Lfoundry Roussett, 2015 WL 4461617 at *4. While
some of the money transfers were sent to New Jersey, many were sent
elsewhere. There is no dispute that the money was faithfully delivered in this
state and there are no allegations that WU failed to execute the transfers
properly. Indeed, plaintiff himself groups his own transfers, irrespective of
destination, alleging that they present the same issues—to say nothing of the
class allegations.
      Even if it is true that Western Union set the prices for the transfer in the
United States, and even if that were relevant to the claims, there is no
allegation that it performed such actions in New Jersey, as opposed to
Delaware or Colorado, the states where it is incorporated and maintains its
primary place of business. It is appropriate to dismiss a case where “there is no
apparent connection to New Jersey,” because it would be “unfair to burden
[New Jersey] citizens with jury duty in this matter,” especially “given that this
district has one of the largest total number of filings recorded in the country.”
Glencore, 2020 WL 4382280 at *6.
      Furthermore, it is possible that the choice-of-law analysis would result in
application of French law to this matter. While I could conceivably apply
French law, it is not my area of expertise, and foreign law would have to be
pled and proven, generally by expert testimony. See Meridian, 2021 WL 689132
at *16 (fact that foreign law would apply weighs against dismissal).
Furthermore, France utilizes a civil, rather than common law, system, which
might make the application of French law more complicated than the
application of, say, Canadian or United Kingdom law. See id. (noting that
application of common law would be easier for a United States court).


      10  Mr. Guarino also alleges that Western Union’s website contains
misrepresentations, but never alleges that he ever visited the website prior to
purchasing his money orders. See Gutman v. Howard Sav. Bank, 748 F. Supp. 264,
257 (D.N.J. 1990) (“A common law fraud claim in New York or New Jersey consists of
the following elements: . . . (3) reliance by plaintiff on the misrepresentation.”).

                                       19
Case 2:20-cv-05793-KM-ESK Document 32 Filed 08/02/21 Page 20 of 20 PageID: 448




         Finally, as alluded to above, the key testimony and documents in this
case, including the transfer receipt itself, are in French. Translators are of
course available, but evaluation of them would be far more direct, and less
burdensome, for a juror (or jurist) who is a native speaker.

   IV.      CONCLUSION
         Because plaintiff is entitled to little deference in his choice of forum,
France is an adequate forum, the private factors weigh in favor of dismissal,
and the public factors weigh substantially in favor of dismissal, I will dismiss
Mr. Guarino’s complaint without prejudice, on grounds of forum non
conveniens.
Dated: August 2, 2021

                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge




                                         20
